Per Curiam.
This is an appeal of right from defendant’s conviction by the trial judge, sitting without a jury, on the charge of breaking and entering with intent to commit larceny. MCLA 750.110; MSA 28.305.
The point at issue is legal. There is no substantial factual dispute.
Two totally uninvolved citizen witnesses separately and individually heard glass breaking. They were near enough to the burglarized premises to hear the glass broken and to see a man wearing a stocking cap and a black leather coat running in the immediate vicinity of the victimized business establishment.1 Each witness summoned the police who responded almost at once. The burglary took place at approximately 11:30 p.m.
The police arrested the defendant about ten minutes later. He was wearing a blue and white stocking cap and a black leather coat. He was *698apprehended at a point no more than five blocks from the burglarized premises. They searched him and discovered paper currency of small denominations, some change, and a bottle of Heublein’s Daiquiri Mix.2
The police required defendant to return to the scene of the burglary where one of the reporting witnesses made an on-the-scene identification. The other was not requested to do so.
The defense moved to strike the in-court identification because the confrontation at the time of the arrest was unconstitutional. Defendant relies on People v Anderson, 389 Mich 155; 205 NW2d 461 (1973), particularly as it interpreted Stovall v Denno, 388 US 293; 87 S Ct 1967; 18 L Ed 2d 1199 (1967); Simmons v United States, 390 US 377; 88 S Ct 967; 19 L Ed 2d 1247 (1968); Gilbert v California, 388 US 263; 87 S Ct 1951; 18 L Ed 2d 1178 (1967); and United States v Wade, 388 US 218; 87 S Ct 1926; 18 L Ed 2d 1149 (1967), among others.
Anderson, supra, is a very long opinion. It discusses many issues not here involved. It does, however, deal basically with the total concept of misidentification and safeguards against it.
We are bound by its guidelines. We feel that subdivision 5 of the identification rules controls:
"5. On appeal, if the court finds that the evidence was erroneously admitted under the above standards, the court must reverse the conviction and order a new trial unless it is able to declare beyond a reasonable doubt that the in-court identification did not affect the verdict.” Anderson at 169.
*699We have no misgivings in declaring unequivocally that beyond a reasonable doubt the in-court identification after the alleged prejudicial out-of-court confrontation at the scene of the burglary did not affect the outcome of this case.
In sum, this is fundamentally a case of weight and credibility of a witness’s testimony. It was properly for the trier of the facts. We are not at liberty to substitute our judgment for his. People v Garcia, 51 Mich App 109; 214 NW2d 544 (1974).
Affirmed.

 One of the witnesses observed the intruder exit from the burglarized premises via the shattered front window.


 At trial, the proprietor of the pharmacy testified, that, as a result of the burglary, bills of small denominations, quarters (the type of coins found on defendant’s person) and a bottle of Heublein Daiquiri Mix were missing.